Citation Nr: 1614672	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for laceration of the left little finger, status post flexor tendon graft (hereinafter "left little finger disability").

2. Entitlement to an initial compensable evaluation for restriction of motion of the left ring finger due to a tendon rupture of the left little finger (hereinafter "left ring finger disability").


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, January 1986 to June 1986, June 2001 to November 2001, November 2002 to November 2003, October 2004 to March 2005, and from April 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.  


FINDINGS OF FACT


1.  Prior to October 15, 2015, the Veteran's left little and left ring finger disabilities were manifested by noncompensable limitation of motion.

2.  From October 15, 2015, the Veteran's service-connected left fingers have been manifested by arthritis with limitation of motion, but without ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to October 15, 2015, the criteria for a compensable rating for the Veteran's left little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

2.  Prior to October 15, 2015, the criteria for a compensable rating for the Veteran's left ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

3.  From October 15, 2015, the criteria for a 10 percent rating, but no higher, for arthritis of the service-connected left fingers have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5229, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluations following the granting of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available service treatment records (STRs) from the Veteran's 1986 to 2008 periods of service, in addition to VA examination reports.  Regarding STRs from the Veteran's August 1968 to March 1971 period of service, in August 2008 the RO asked the Veteran to submit STRs in his possession.  In September 2008, the RO notified the Veteran that it was still attempting to obtain STRs and again requested that the Veteran submit any STRs in his possession.  The RO then received STRs for the Veteran's periods of service from 1986 to 2008, and issued a formal finding of unavailability for the missing STRs.  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159, and that further attempts to obtain additional STRs would be futile.

Finally, the Board notes that an additional VA examination was provided in accordance with the prior remand instructions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.      § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's left little finger and left ring finger disabilities was granted in April 2009.  The RO assigned noncompensable ratings for each disability under Diagnostic Code 5230 effective February 22, 2008.  38 C.F.R.          § 4.71a.  The Veteran is also service connected for restriction of motion of the left middle finger, with a noncompensable evaluation assigned under Diagnostic Code 5229.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).

The Board notes that the rating criteria that are applicable to the Veteran's left little finger and left ring finger disabilities are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5230, limitation of motion of the ring or little finger, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5219, a 20 percent evaluation is warranted for unfavorable ankylosis of the ring and little fingers.  A 10 percent evaluation is warranted for favorable ankylosis of the ring and little fingers under Diagnostic Code 5223, and 
favorable or unfavorable ankylosis of the ring finger or little finger, individually, is noncompensable under Diagnostic Code 5227.  38 C.F.R. § 4.71a.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint (DIP) has a range of zero to 70 or 80 degrees of flexion.  Id.  

By way of background, a tendon graft was performed on the Veteran's left little finger in August 2007.  Subsequent service treatment records noted reduced DIP flexion.  

The Veteran was first afforded a VA examination in September 2008.  The examiner noted that the left little and ring fingers lacked "a few degrees of           full flexion range," and that the finger tips did not touch the palm crease by approximately 5 millimeters (mm).  The examiner reported that the Veteran otherwise had normal finger dexterity, tendon strength, and that the left hand       was functional.

The Veteran underwent another VA examination in November 2012.  He      reported mild limitation of range of motion for both fingers, causing him some incoordination with fine motor tasks, such as keyboarding.  The Veteran added that his grip is mildly affected when carrying or holding objects, and that he may drop light things.  He also stated that he occasionally experiences stiffness in his left little finger with repeated use, lack of use or in cold weather with mild achiness at times.  Range of motion testing revealed reduced range of motion in the ring and little fingers, with each finger presenting a gap less than 2.5 centimeters (cm) from the transverse crease of the palm.  No objective evidence of painful motion was found.  After three repetitions, the same gap of less than 2.5 cm was present for both fingers.  The examiner reported functional loss for both fingers in the form of      less movement than normal, excess fatigability, and incoordination.  The examiner also described the scar on the palmar side of the left little finger as 1.5 cm long, superficial, nontender, well-healed, of normal color, and not productive of limitation of range of motion.  Grip strength was normal in the left hand, and the examiner reported that the Veteran did not have ankylosis of the fingers.  The examiner opined that the Veteran would not be served equally by amputation of the fingers.  

The Veteran was again examined in October 2015.  The Veteran described some limitation of motion in the left little finger with a tendency to drop small objects and being unable to completely close his left hand.  Range of motion testing for the ring finger showed extension to 0 degrees and flexion to 80 degrees at the MCP, extension to 0 degrees and flexion to 90 degrees at the PIP, and extension to 0 degrees and flexion to 10 degrees at the DIP.  Range of motion testing for the    little finger revealed extension to 0 degrees and flexion to 90 degrees at the MCP, extension to 10 degrees and flexion to 80 degrees at the PIP, and extension to 0 degrees and flexion to 20 degrees at the DIP.  The examiner noted a gap between the little finger and the crease of the hand of approximately 1.5 cm.  No additional loss was observed after three repetitions, with no pain, weakness, fatigability, or incoordination.  Left hand grip strength was 4/5, which the examiner opined was due to the Veteran's left little finger condition.  He also reported no ankylosis.  The examiner opined that the Veteran would not be served equally by amputation of the fingers.  X-ray results revealed mild osteoarthritis at several interphalangeal joints, notably the DIP joints of the middle and ring fingers.  

After review of the record, the Board finds that a rating of 10 percent, but no higher, is warranted for arthritis of the service-connected left fingers, combined to form a single disability, from October 15, 2015, the date of x-ray evidence showing arthritis in the DIP joints of the left middle and ring fingers.  Such joints in the fingers comprise a group of minor joints under 38 C.F.R. § 4.45(f), and some limitation     of motion has been shown.  Therefore, a single 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Regarding the period prior to that date, the Veteran's limitation of motion of the left little and left ring fingers is noncompensable under Diagnostic Code 5230.  The Board has considered ratings under Diagnostic Codes 5219, 5223, or 5227, however, ankylosis has not been shown during the appeal period.  Therefore, higher ratings are not warranted.

The Board has also considered ratings under Diagnostic Codes 5155 or 5156, providing for ratings based on amputation of the ring and little fingers.  However, both the 2012 and 2015 examiners opined that the Veteran would not be served equally well by amputation of the fingers.  Therefore, a rating in excess of 10 percent is not warranted.

Finally, the 2012 VA examiner noted that the laceration scar on the left little finger was not painful, unstable, or greater than 39 square cm.  Accordingly, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118.

The Board has considered the Veteran's statements regarding the difficulty he experiences opening jars, shoveling snow, lifting and gripping objects, and performing fine motor tasks such as keyboarding, as well as his subjective symptoms, including stiffness.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's left little and left ring finger disabilities.

In summary, the Board finds that from October 15, 2015, given the evidence of limitation of motion with arthritis in the service-connected left fingers, evaluating his middle, ring and little finger disabilities as a single disability under Diagnostic Code 5010 provides the most advantageous outcome for the Veteran, rather than evaluating the fingers separately.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has also considered whether the Veteran's finger disabilities present an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disabilities.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria adequately address his left finger disabilities.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the evaluation assigned by this decision.  Rather, his reported left little finger and left ring finger symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Veteran has not asserted that his left finger disabilities have rendered him unemployable, nor does the evidence indicate such.  Therefore, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.



ORDER

For the period prior to October 15, 2015, a compensable evaluation for the left little finger disability is denied.  

For the period prior to October 15, 2015, a compensable evaluation for the left ring finger disability is denied.  

From October 15, 2015, an evaluation of 10 percent, but no higher, for arthritis of the service-connected left middle, ring, and little fingers is granted as a combined single disability, subject to the rules and regulations governing the payment of VA monetary benefits. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


